Exhibit 10.59

LIQUIDMETAL TECHNOLOGIES, INC.

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (“Agreement”) is made and entered into as of this
         day of             , 200      , by and between LIQUIDMETAL
TECHNOLOGIES, INC., a Delaware corporation (“Company”), and
                    , a director and/or officer of the Company or an Affiliate
(“Executive”).

 

WITNESSETH:

 

A.            WHEREAS, the Company and the Executive recognize that the vagaries
of public policy and the interpretation of, among other things, Delaware General
Corporation Law Section 145, court opinions and the Company’s certificate of
incorporation and bylaws are often ambiguous, conflicting and/or uncertain and,
therefore, fail to provide the Company’s directors and/or officers
(collectively, “executive(s)”) with adequate or reliable advance knowledge or
guidance with respect to the legal risks and potential liabilities to which they
may become personally exposed as a result of performing their duties for the
Company or by reason of their status as such executives.

 

B.            WHEREAS, the Company and the Executive are aware of the
substantial growth in the number of lawsuits filed against corporate directors
and/or officers in connection with their activities in such capacities and by
reason of their status as such and, in particular, those lawsuits appearing to
be promoted by attorneys who seem to encourage and specialize in the filing of
such lawsuits for the main purpose of seeking a settlement thereof in order to
personally collect attorneys’ fees rather than attempting to obtain an equitable
resolution of such litigation that would ultimately be in the interests of the
stockholders of such corporation.

 

C.            WHEREAS, the Company and the Executive recognize that the cost of
defending against such lawsuits, whether or not meritorious, is typically well
beyond the financial resources of most executives.

 

D.            WHEREAS, the Company and the Executive recognize that the legal
risks and potential liabilities, and the very threat thereof, associated with
lawsuits filed against the executives, and the resultant substantial time,
expense, harassment, ridicule, abuse and anxiety spent and endured in defending
against such lawsuits bears no reasonable or logical relationship to the amount
of compensation received by the executives and, thus, poses a significant
deterrent to experienced and capable individuals, such as the Executive,
agreeing to serve as an executive.

 

E.             WHEREAS, Section 145 of the Delaware General Corporation Law and
the Company’s Bylaws, which set forth certain provisions relating to the
mandatory and permissive indemnification of directors and officers (amongst
others) by the Company, are specifically not exclusive of other rights to which
those indemnified thereunder may be entitled under any bylaw, agreement, vote of
stockholders or disinterested directors or otherwise and

 

--------------------------------------------------------------------------------


 

thus does not by itself limit the extent to which the Company may indemnify,
contribute or advance expenses to persons serving as its executives (amongst
others).

 

F.             WHEREAS, in order to induce and encourage highly experienced and
capable individuals, such as the Executive, to serve as an executive and to
foster an atmosphere in which such executives will feel unrestrained by the
threat of incurring personal liability and, therefore, take the business and
entrepreneurial risks necessary to ensure the continued success and growth of
the Company, secure in the knowledge that they will receive the maximum
indemnification protection against such risks and liabilities as may be afforded
by law, the Company’s Board of Directors (“Board”) has determined, after due
consideration and investigation of the terms and provisions of this Agreement,
in light of the circumstances and considerations set forth in the foregoing
recitals and in the exercise of its good faith business judgment, that this
Agreement is not only reasonable, fair and prudent, but also necessary to
promote and ensure the best interests of the Company and its stockholders.

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements of the parties contained herein and the mutual benefits to be derived
from this Agreement, and the delivery of other good and valuable consideration
by the Executive, the receipt and sufficiency of which is hereby acknowledged by
the Company, the parties hereto, intending to be legally bound, hereby covenant
and agree as follows:

 

1.             Certain Definitions.  The following terms as used in this
Agreement shall be defined as follows:

 

a.             “Action(s)” shall include, without limitation, any threatened,
pending or completed action, claim, litigation, suit or proceeding, whether
civil, criminal, administrative, arbitrative or investigative, whether
predicated on foreign, Federal, state or local law (including any brought under
and/or predicated upon the Securities Act of 1933, as amended, and/or the
Securities Exchange Act of 1934, as amended, and/or their respective state
counterparts and/or any rule or regulation promulgated thereunder), whether a
Derivative Action and whether formal or informal.

 

b.             “Affiliate” shall include, without limitation, any corporation,
partnership, joint venture, employee benefit plan, trust, or other similar
enterprise that directly or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the Company.

 

c.             “Authority” shall mean the panel of arbitrators or independent
legal counsel selected under Paragraph 5 of the Agreement.

 

d.             “Breach of Duty” shall mean the Executive breached or failed to
perform his duties to the Company or an Affiliate, as the case may be, and the
Executive’s breach of or failure to perform those duties constitute:

 

(1)           a breach of “duty of loyalty” (as defined herein) to the Company
or its stockholders;

 

2

--------------------------------------------------------------------------------


 

(2)           acts or omissions not in “good faith” (as further defined herein)
or which involve intentional misconduct or a knowing violation of the law;

 

(3)           a violation of Section 174 of the Delaware General Corporation
Law; or

 

(4)           a transaction from which the Executive derived an improper
personal financial profit (unless such profit is determined to be immaterial in
light of all the circumstances).

 

In determining whether the Executive has acted or omitted to act otherwise than
in “good faith,” as such term is used herein, the Authority, or the court, shall
determine solely whether the Executive (i) in the case of conduct in his
“official capacity” (as defined herein) with the Company, believed in the
exercise of his business judgment, that his conduct was in the best interests of
the Company; and (ii) in all other cases, reasonably believed that his conduct
was at least not opposed to the best interests of the Company.

 

e.             “Derivative Action” shall mean any Action brought by or in the
right of the Company and/or an Affiliate.

 

f.              “Duty of loyalty” shall mean a breach of fiduciary duty by the
Executive which constitutes a willful failure to deal fairly with the Company or
its stockholders in connection with a transaction in which the Executive has a
material undisclosed personal conflict of interest.

 

g.             “Expenses” shall include, without limitation, any and all
expenses, fees, costs, charges, attorneys’ fees and disbursements, other
out-of-pocket costs, reasonable compensation for time spent by the Executive in
connection with the Action for which he or she is not otherwise compensated by
the Company, any Affiliate, any third party or other entity, and any and all
other direct and indirect costs of any type or nature whatsoever.

 

h.             “Liabilities” shall include, without limitation, judgments,
amounts incurred in settlement, fines, penalties, and, with respect to any
employee benefit plan, any excise tax or penalty incurred in connection
therewith, and any and all liabilities of every type or nature whatsoever.

 

i.              “Official capacity” shall mean the office of director or officer
of the Company, membership on any committee of directors, any other offices of
the Company held by the Executive and any other employment or agency
relationship between the Executive and the Company and “official capacity,” as
such term is used herein, shall not include service for any Affiliate or other
foreign or domestic corporation or any partnership, joint venture, trust,
employee benefit plan, or other enterprise.

 

3

--------------------------------------------------------------------------------


 

j.              “Statute” shall mean Delaware General Corporation Law Section
145 (or any successor provisions).

 

k.             “Termination Date” shall mean the date the Executive ceases, for
whatever reason, to serve as a director or in an employment relationship with
the Company and/or any Affiliate.

 

2.             Not an Employment Contract.  Nothing contained in this Agreement
shall create or constitute a contract of employment between the Company and the
Executive and the termination of the Executive’s relationship with the Company
and/or any Affiliate by either party hereto shall not be restricted by this
Agreement.

 

3.             Indemnity.

 

a.             In consideration of Executive’s continued service to the Company
and/or its Affiliates and the consideration set forth in the recitals to this
Agreement, in all cases other than those set forth in Paragraph 3b hereof, the
Company hereby covenants and agrees, subject to the conditions and limitations
set forth hereinafter in this Paragraph 3 and elsewhere in this Agreement, to
indemnify and hold the Executive harmless if he is or was a party, or is
threatened to be made a party, to any Action by reason of his status as, or the
fact that he is or was or has agreed to become, a director or officer of the
Company, and/or is or was serving or has agreed to serve as a director or
officer of an Affiliate, and/or as to acts performed in the course of the
Executive’s duty to the Company and/or to an Affiliate, against Liabilities and
reasonable Expenses incurred by or on behalf of the Executive in connection with
any Action, including, without limitation, in connection with the investigation,
defense, settlement or appeal of any Action; provided, that it is not determined
by the Authority, or by a court, pursuant to Paragraph 5 that the Executive has
engaged in misconduct which constitutes a Breach of Duty.

 

b.             To the extent the Executive has been successful on the merits or
otherwise in connection with any Action, including, without limitation, the
settlement, dismissal, abandonment or withdrawal of any such Action where the
Executive does not pay, incur or assume any material Liabilities, or in
connection with any claim, issue or matter therein, he shall be indemnified by
the Company against reasonable Expenses incurred by or on behalf of him in
connection therewith.  The Company shall pay such Expenses to the Executive (net
of all Expenses, if any, previously advanced to the Executive pursuant to
Paragraph 4), or to such other person or entity as the Executive may designate
in writing to the Company, within ten (10) days after the receipt of the
Executive’s written request therefor, without regard to the provisions of
Paragraph 5.  In the event the Company refuses to pay such requested Expenses,
the Executive may petition a court to order the Company and the Shareholder to
make such payment pursuant to Paragraph 6.

 

c.             Notwithstanding any other provisions contained in this Agreement
to the contrary, the Company shall not:

 

4

--------------------------------------------------------------------------------


 

(1)           indemnify, contribute or advance Expenses to the Executive with
respect to any Action initiated or brought voluntarily by the Executive and not
by way of defense, except with respect to Actions:

 

(a)           brought to establish or enforce a right to indemnification,
contribution and/or an advance of Expenses under Paragraph 6 of this Agreement
or under the Statute as it may then be in effect or any other applicable statute
or law or otherwise as required;

 

(b)           initiated or brought voluntarily by the Executive to the extent
the Executive is successful on the merits or otherwise in connection with such
Action in accordance with and pursuant to Paragraph 3b. of this Agreement; or

 

(c)           as to which the Board determines it be appropriate.

 

(2)           indemnify the Executive against judgments, fines or penalties
incurred in a Derivative Action if the Executive is finally adjudged liable to
the Company by a court (unless the court before which such Derivative Action was
brought determines that the Executive is fairly and reasonably entitled to
indemnity for any or all of such judgments, fines or penalties); or

 

(3)           indemnify the Executive under this Agreement for any amounts paid
in settlement or any Action effected without the Company’s written consent.

 

The Company shall not settle any Action in any manner which would impose any
Liabilities or other type of limitation on the Executive without the Executive’s
written consent.  Neither the Company nor the Executive shall unreasonably
withhold their consent to any proposed settlement.

 

d.             The Executive’s conduct with respect to an employee benefit plan
sponsored by or otherwise associated with the Company and/or an Affiliate for a
purpose he reasonably believed to be in the interests of the participants in and
beneficiaries of such plan is conduct which does not constitute a breach or
failure to perform his duties to the Company or an Affiliate, as the case may
be.

 

4.             Advance Payment of Expenses.

 

a.             The Company shall pay to the Executive, or such other person or
entity as the Executive may designate in writing to the Company, in advance of
the final disposition or conclusion of any Action (or claim, issue or matter
associated with such Action) the Executive’s reasonable Expenses incurred by or
on behalf of the Executive in connection with such Action (or claim, issue or
matter associated with any such Action), within ten (10) days after the receipt
of Executive’s written request therefor; provided, the following conditions are
satisfied:

 

5

--------------------------------------------------------------------------------


 

(1)           the Executive has first requested an advance of such Expenses in
writing (and delivered a copy of such request to the Company)  from the
insurance carrier(s), if any, to whom a claim has been reported under an
applicable insurance policy purchased by the Company and each such insurance
carrier, if any, has declined to make such an advance;

 

(2)           the Executive furnishes to the Company an executed written
statement affirming his good faith belief that he has not engaged in misconduct
constituting a Breach of Duty; and

 

(3)           the Executive furnishes to the Company an executed written
agreement to repay any advances made under this Paragraph 4 if it is ultimately
determined that he is not entitled to be indemnified by the Company for such
Expenses pursuant to this Agreement.

 

b.             In the event the Company makes an advance payment of Expenses to
the Executive pursuant to this Paragraph 4, the Company shall be subrogated to
every right of recovery the Executive may have against any insurance carrier
from whom the Company has purchased insurance for such purpose.

 

5.             Determination of Right to Indemnification.

 

a.             Except as otherwise set forth in this Paragraph 5 or in
Paragraph 3c, any indemnification to be provided to the Executive by the Company
under Paragraph 3a. of this Agreement upon the final disposition or conclusion
of any Action, or a claim, issue or matter associated with any such Action,
unless otherwise ordered by a court, shall be paid by the Company to the
Executive (net of all Expenses, if any, previously advanced to the Executive
pursuant to Paragraph 4), or to such other person or entity as the Executive may
designate in writing to the Company within sixty (60) days after the receipt of
Executive’s written request therefor.  Such request shall include an accounting
of all amounts for which indemnification is being sought.  No further corporate
authorization for such payment shall be required other than this Paragraph 5a.

 

b.             Notwithstanding the foregoing, the payment of such requested
indemnifiable amounts pursuant to Paragraph 3a may be denied by the Company in
the event:

 

(1)           the Board by a majority vote thereof determines that the Executive
engaged in misconduct which constitutes a Breach of Duty; or

 

(2)           a majority of the Board are party in interest to such Action.

 

In either event of nonpayment, the Board shall immediately authorize and direct,
by resolution, that an independent determination be made as to whether the
Executive engaged in misconduct which constitutes a Breach of Duty and,
therefore, whether indemnification of the Executive is proper pursuant to this
Agreement.

 

6

--------------------------------------------------------------------------------


 

c.             Such independent determination shall be made, at the option of
the Executive, by (i) a panel of three arbitrators (selected as set forth in
Paragraph 5e from the panels of arbitrators of the American Arbitration
Association) in Orange County, California in accordance with the Commercial
Arbitration Rules then prevailing of the American Arbitration Association; (ii)
an independent legal counsel mutually selected by the Executive and the Board by
a majority vote of a quorum thereof consisting of directors who were not parties
in interest to such Action (or, if such quorum is not obtainable, by a majority
vote of the entire Board); or (iii) a court in accordance with Paragraph 5i of
this Agreement.

 

d.             In any such determination there shall exist a rebuttable
presumption that the Executive has not engaged in misconduct which constitutes a
Breach of Duty and, therefore, is entitled to indemnification pursuant to this
Agreement.  The burden of rebutting such presumption by clear and convincing
evidence shall be on the Company, the Shareholder and any other party
challenging such indemnification.

 

e.             In the event a panel of arbitrators is to be employed hereunder,
one of such arbitrators shall be selected by the Board by a majority vote of a
quorum thereof consisting of directors who were not parties in interest to such
Action (or, if such quorum is not obtainable, by an independent legal counsel
chosen by a majority vote of the entire Board), the second by the Executive and
the third by the previous two arbitrators.

 

f.              The Authority shall make its independent determination hereunder
within sixty (60) days of being selected and shall simultaneously submit a
written opinion of its conclusions to the Company and the Executive.

 

g.             In the event the Authority determines that the Executive is
entitled to be indemnified for any amounts pursuant to this Agreement, the
Company shall pay such amounts to the Executive (net of all Expenses, if any,
previously advanced to the Executive pursuant to Paragraph 4), or to such other
person or entity as the Executive may designate in writing to the Company,
within ten (10) days of receipt of such opinion.

 

h.             The Expenses associated with the indemnification process set
forth in this Paragraph 5, including, without limitation, the Expenses of the
Authority selected hereunder, shall be paid by the Company.

 

i.              In the event that the Executive elects to have the independent
determination made by a court pursuant to Paragraph 5c(iii), the following shall
apply:

 

(i)                    If the court determines that the Executive has engaged in
misconduct which constitutes a Breach of Duty, it may nonetheless order
indemnification to be paid by the Company if it determines that the Executive is
fairly and reasonably entitled to indemnification in view of all of the
circumstances of such Action.

 

7

--------------------------------------------------------------------------------


 

(ii)                   In the event the court determines that the Executive is
entitled to be indemnified for any Liabilities and/or Expenses, or to receive
the advancement of Expenses, pursuant to this Agreement, unless otherwise
ordered by such court, the Company shall pay such Liabilities and/or Expenses to
the Executive (net of all Expenses, if any, previously advanced to the Executive
pursuant to Paragraph 4), including reasonable interest thereon as provided in
Paragraph 8c, or to such other person or entity as the Executive may designate
in writing to the Company, within ten (10) days of the rendering of such
determination.

 

(iii)                  The Executive shall pay all Expenses incurred by the
Executive in connection with any judicial determination provided in this
Paragraph 5i, unless it shall ultimately be determined by the court that he is
entitled, in whole or in part, to be indemnified by, or to receive advances
from, the Company as authorized by this Agreement.  All Expenses incurred by the
Executive in connection with any subsequent appeal of any judicial determination
provided for in this Paragraph 5i shall be paid by the Executive regardless of
the disposition of such appeal.

 

j.              In the event the Company does not (a) advance requested Expenses
to the Executive within ten (10) days of the Executive’s compliance with
Paragraph 4; or (b) indemnify the Executive with respect to requested Expenses
under Paragraph 3b within ten (10) days of Executive’s written request therefor,
the Executive may petition the court before which such Action was brought, if
any, or any other court of competent jurisdiction to order the Company to pay
such reasonable Expenses immediately.  Such court, after giving any notice the
court considers necessary, shall order the Company to pay such Expenses if it
determines that the Executive has complied with the applicable provisions of
Paragraph 4 or 3b, as the case may be.

 

6.             Termination of an Action Nonconclusive.  The adverse termination
of any Action against the Executive by judgment, order, settlement, conviction,
or upon a plea of no contest or its equivalent, shall not, of itself, create a
presumption that the Executive has engaged in misconduct which constitutes a
Breach of Duty.

 

7.             Partial Indemnification; Reasonableness; Interest.

 

a.             In the event it is determined by the Authority, or by a court,
that the Executive is entitled to indemnification as to some claims, issues or
matters, but not as to

 

8

--------------------------------------------------------------------------------


 

other claims, issues or matters, involved in any Action, the Authority, or the
court, shall authorize the reasonable proration and payment by the Company of
such Liabilities and/or reasonable Expenses, with respect to which
indemnification is sought by the Executive, among such claims, issues or matters
as the Authority, or the court, shall deem appropriate in light of all of the
circumstances of such Action.

 

b.             In the event it is determined by the Authority, or by a court,
that certain Expenses incurred by the Executive are for whatever reason
unreasonable in amount, the Authority, or the court, shall nonetheless authorize
indemnification to be paid by the Company to the Executive for such Expenses as
the Authority, or the court, shall deem reasonable in light of all of the
circumstances of such Action.

 

c.             Interest shall be paid by the Company to the Executive, to the
extent deemed appropriate by the Authority, or a court, at a reasonable interest
rate, for amounts for which the Company indemnifies or advances to the
Executive.

 

8.             Insurance; Subrogation.

 

a.             The Company may purchase and maintain insurance on behalf of the
Executive against any Liability and/or Expense asserted against him and/or
incurred by or on behalf of him in such capacity as an executive or other
employee or agent of the Company and/or of an Affiliate, or arising out of his
status as such, whether or not the Company would have the power to indemnify him
against such Liability or advance of Expenses under the provisions of this
Agreement or under the Statute as it may then be in effect.  Except as expressly
provided herein, the purchase and maintenance of such insurance shall not in any
way limit or affect the rights and obligations of the Company and/or the
Executive under this Agreement and the execution and delivery of this Agreement
by the Company and the Executive shall not in any way be construed to limit or
affect the rights and obligations of the Company and/or of the other party or
parties thereto under any such policy or agreement of insurance.

 

b.             In the event the Executive shall receive payment from any
insurance carrier and/or from the plaintiff in any Action against the Executive
in respect of indemnified amounts after payments on account of all or part of
such indemnified amounts have been made by the Company pursuant to this
Agreement, the Executive shall promptly reimburse the Company for the amount, if
any, by which the sum of such payment by such insurance carrier and/or such
plaintiff and payments by the Company to the Executive exceeds such indemnified
amounts; provided, however, that such portions, if any, of such insurance
proceeds that are required to be reimbursed to the insurance carrier under the
terms of its insurance policy, such as co-insurance, retention or deductible
amounts, shall not be deemed to be payments to the Executive hereunder.

 

c.             In addition, upon payment of indemnified amounts under this
Agreement, the Company shall be subrogated to the Executive’s right against any
insurance carrier in respect of such indemnified amounts and the Executive shall
execute and deliver any

 

9

--------------------------------------------------------------------------------


 

and all instruments and/or documents and perform any and all other acts or deeds
which the Company deems necessary or advisable to secure such rights.  The
Executive shall do nothing to prejudice such rights of recovery or subrogation.

 

9.             Witness Expenses.  The Company shall pay in advance or reimburse
any and all reasonable Expenses incurred by the Executive in connection with his
appearance as a witness in any Action at a time when he has not been formally
named a defendant or respondent to such an Action, within ten (10) days after
the receipt of the Executive’s written request therefor.

 

10.           Contribution.

 

a.             Subject to the limitations of this Paragraph 10, in the event the
indemnity provided for in Paragraph 3 of this Agreement is unavailable to the
Executive for any reason whatsoever, the Company, in lieu of indemnifying the
Executive, shall contribute to the amount incurred by or on behalf of the
Executive, whether for Liabilities and/or for reasonable Expenses in connection
with any Action, in such proportion as is deemed fair and reasonable by the
Authority, or by a court, in light of all of the circumstances of such Action in
order to reflect:

 

(1)           the relative benefits received by the Company and the Executive as
a result of the event(s) and/or transaction(s) giving cause to such Action;
and/or

 

(2)           the relative fault of the Company (and its other executives,
employees and/or agents) and the Executive in connection with such event(s)
and/or transaction(s).

 

b.             The relative fault of the Company (and its other executives,
employees and/or agents), on the one hand, and of the Executive, on the other
hand, shall be determined by reference to among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Liabilities and/or Expenses.  The
Company and the Executive agree that it would not be just and equitable if
contribution pursuant to this Paragraph 10 were determined by pro rata
allocation or any other method of allocation which does not take into account
the foregoing equitable considerations.

 

c.             The Executive shall not be entitled to contribution from the
Company under this Paragraph 10 in the event it is determined by the Authority,
or by a court, that the Executive engaged in misconduct which constitutes a
Breach of Duty, unless a court otherwise determines.

 

d.             The Company’s payment of, and the Executive’s right to,
contribution under this Paragraph 10 shall be made and determined in accordance
with, pursuant to and in the same manner as, the provisions in Paragraph 5
and/or 6 hereof relating to the Company’s payment of, and the Executive’s right
to, indemnification under this Agreement.

 

10

--------------------------------------------------------------------------------


 

11.           Nonexclusivity of Agreement.  The rights to indemnification,
contribution and the advancement of Expenses provided to the Executive by this
Agreement shall not be deemed exclusive of any other rights to which the
Executive may be entitled under any charter provision, bylaw, agreement,
resolution, vote of stockholders or disinterested directors of the Company or
otherwise, including, without limitation, under the Statute as it may then be in
effect, both as to acts in his official capacity as such executive or other
employee or agent of the Company and/or of an Affiliate or as to acts in any
other capacity while holding such office or position, whether or not the Company
would otherwise have the power to indemnify, contribute or advance Expenses to
the Executive.

 

12.           Notice to the Company; Defense of Actions.

 

a.             The Executive agrees to promptly notify the Company in writing
upon being served with or having actual knowledge of any citation, summons,
complaint, indictment or any other similar document relating to any Action which
may result in a claim of indemnification, contribution or advancement of
Expenses hereunder, but the omission so to notify the Company will not relieve
the Company from any liability which it may have to the Executive otherwise than
under this Agreement unless the Company shall have been irreparably prejudiced
by such omission.

 

b.             With respect to any such Action as to which the Executive
notifies the Company of the commencement thereof:

 

(1)           The Company shall be entitled to participate therein at its own
expense; and

 

(2)           Except as otherwise provided below, to the extent that it may
wish, the Company (or any other indemnifying party, including any insurance
carrier, similarly notified by the Executive and/or the Company) shall be
entitled to assume the defense thereof, with counsel selected by the Company (or
such other indemnifying party) and reasonably satisfactory to the Executive.

 

c.             After notice from the Company (or such other indemnifying party)
to the Executive of its election to assume the defense of an Action, the Company
shall not be liable to the Executive under this Agreement for any Expenses
subsequently incurred by the Executive in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below. 
The Executive shall have the right to employ his counsel in such Action but the
Expenses of such counsel incurred after notice from the Company (or such other
indemnifying party) of its assumption of the defense thereof shall be at the
expense of the Executive unless (i) the employment of counsel by the Executive
has been authorized by the Company; (ii) the Executive shall have reasonably
concluded that there may be a conflict of interest between the Company (or such
other indemnifying party) and the Executive in the conduct of the defense of
such Action; or (iii) the Company (or such other indemnifying party) shall not
in fact have employed counsel to assume the defense of such Action, in each of
which

 

11

--------------------------------------------------------------------------------


 

cases the Expenses of counsel shall be at the expense of the Company.  The
Company shall not be entitled to assume the defense of any Derivative Action or
any Action as to which the Executive shall have made the conclusion provided for
in clause (ii) above.

 

13.           Continuation of Rights and Obligations.  Subject to Paragraph 15,
the terms and provisions of this Agreement shall continue as to the Executive
subsequent to the Termination Date, and such terms and provisions shall inure to
the benefit of the heirs, executors, estate and administrators of the Executive
and the successors and assigns of the Company, including, without limitation,
any successor to the Company by way of merger, consolidation and/or sale or
disposition of all or substantially all of the assets or capital stock of the
Company.  Except as provided herein, all rights and obligations of the Company
and the Executive hereunder shall continue in full force and effect despite the
subsequent amendment or modification of the Company’s Certificate of
Incorporation or bylaws, as such are in effect on the date hereof, and such
rights and obligations shall not be affected by any such amendment or
modification, any resolution of directors or stockholders of the Company, or by
any other corporate action which conflicts with or purports to amend, modify,
limit or eliminate any of the rights or obligations of the Company and/or of the
Executive hereunder.

 

14.           Amendment.  This Agreement may only be amended, modified or
supplemented by the written agreement of the Company and the Executive.

 

15.           Assignment.  This Agreement shall not be assigned by the Company
or the Executive without the prior written consent of the other party hereto,
except that the Company may freely assign its rights and obligations under this
Agreement to any Affiliate for whom the Executive is serving as an executive
thereof; provided, however, that no permitted assignment shall release the
Company from its obligations hereunder.

 

16.           Governing Law.  All matters with respect to this Agreement,
including, without limitation, matters of validity, construction, effect and
performance shall be governed by the internal laws of the State of Delaware
applicable to contracts made and to be performed therein between the residents
thereof (regardless of the laws that might otherwise be applicable under
principles of conflicts of law).

 

17.           Counterparts.  This Agreement may be executed in two or more fully
or partially executed counterparts each of which shall be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together shall constitute one and the same instrument.  Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement.

 

18.           Headings.  The headings used in this Agreement are for convenience
and reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

19.           Severability.  If any provision of this Agreement shall be deemed
invalid or inoperative, or in the event a court of competent jurisdiction
determines that any of the

 

12

--------------------------------------------------------------------------------


 

provisions of this Agreement contravene public policy in any way, this Agreement
shall be construed so that the remaining provisions shall not be affected, but
shall remain in full force and effect, and any such provisions which are invalid
or inoperative or which contravene public policy shall be deemed, without
further action or deed on the part of any person, to be modified, amended and/or
limited, but only to the limited extent necessary to render the same valid and
enforceable, and the Company shall indemnify and hold harmless the Executive
against Liabilities and reasonable Expenses with respect to any Action to the
fullest extent permitted by any applicable provision of this Agreement that
shall not have been invalidated and otherwise to the fullest extent otherwise
permitted by the Statute as it may then be in effect.

 

20.           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand or when mailed by certified registered
mail, return receipt requested, with postage prepaid:

 

If to the Executive, to his or her address as set forth on the signature page
below.

or to such other person or address which the Executive shall furnish to the
Company in writing pursuant to the above.

 

If to the Company, to:

 

Liquidmetal Technologies, Inc.

25800 Commercentre Dr.

Suite 100

Lake Forest, California 92630Attention:  Chief Executive Officer

 

or to such other person or address as the Company shall furnish to the Executive
in writing pursuant to the above.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

 

LIQUIDMETAL TECHNOLOGIES, INC.

(“Company”)

 

By:

 

 

 

John Kang, President and Chief Executive Officer

 

 

EXECUTIVE

 

 

Sign:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------